Citation Nr: 1207456	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis claimed as due to diabetes mellitus.  

4.  Entitlement to service connection for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and three others

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to March 1970.  The Veteran also had periods of active and inactive duty for training between March 1972 to January 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which denied, in part, the benefits sought on appeal.  In September 2009, a hearing was held at the RO before the undersigned member of the Board.  

In May 2010, the Board, in part, denied service connection for the disabilities set out in issues numbered 1,2, and 3 on the front page of this decision, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision with respect to those issues and remanded the matter for compliance with the terms of the JMR.  

With respect to issue number 4, concerning defective hearing, the Board remanded that matter for additional development in May 2010.  It does not appear the requested action has been accomplished.  To ensure that occurs, the Board is again listing the issue on the front page of this decision, and will re-state in the remand below, the action that was previously requested in the May 2010 Remand.  

The issue of service connection for an acquired psychiatric disorder, including PTSD also is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  Type II diabetes mellitus was not present in service or until many years after service and the evidence does not establish a causal connection between the Veteran's diabetes and military service or any incident therein, to include any exposure to herbicide agents.  

3.  The Veteran's sole contention on appeal is that a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, are causally related to or otherwise aggravated by his Type II diabetes mellitus.  

4.  The Veteran is not service connected for Type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active duty, may not be so presumed, nor may the Veteran's diabetes be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The claims of service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis, on a secondary basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July, October and November 2005, March 2006, March 2007, and April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Although some of the notification letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him as the claims were subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in June 2009.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished with respect to the issues addressed in this decision, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records, including records from the Social Security Administration were obtained and associated with the claims file.  The Veteran also testified at a hearing at the RO before the undersigned in September 2009.  

Concerning the issues addressed in this decision, the Board concludes that an examination is not needed because as discussed below, there is no credible evidence establishing an in-service event, injury or disease relevant to the claim, including on a presumptive basis, and no credible evidence that any claimed disability may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In reaching this conclusion, the Board notes the portion of the JMR that questions whether language in the Veteran's original application for benefits should be construed as his authorization to obtain medical evidence.  Given the non-specific nature of the language used on that form, and the passage of so many years since the form was signed, it is unlikely a request for records using that form would be honored by an individual in possession of any sought after medical records.  Since, however, the Veteran does not contend treatment for diabetes within a year of service, the other conditions are claimed to be secondary to diabetes, and the outcome of this decision turns on a factual determination concerning herbicide exposure, the pursuit of any additional medical records is not necessary.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 (2011), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2011).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus manifested to a degree of 10 percent at any time after service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Because of the Veteran's lengthy association with the Guard and Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Diabetes Mellitus

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board also must assess the credibility and weight of all evidence, including the Veteran's contentions and any lay statements and medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran does not contend that he had diabetes mellitus or any associated problems while on active service, or that he served or physically set foot in Vietnam during service.  Rather, the Veteran contends that his diabetes is due to herbicide exposure while serving aboard a communications ship in the waters off Vietnam.  The Veteran testified that his ship, the USS Arlington, anchored in Da Nang Harbor twice during his tour of duty and routinely sailed along the coast of Vietnam in close proximity to the shoreline, and should be recognized as a "brown water ship" entitled to the presumption of exposure to herbicides under the provisions of 38 C.F.R. §§ 3.307 and 3.309.  

The Veteran also testified that barrels of Agent Orange were transported from Japan to the Philippines aboard the Arlington, and that he had to help clean up after the toxic liquid leaked or spilled onto the deck.  He also contends that his ship was exposed to Agent Orange from vapor clouds that drifted over the ship after being sprayed onto Vietnam by military planes.  The Veteran submitted numerous articles and reports, including copies of deck logs and history reports for the Arlington, medical reports and studies regarding Agent Orange exposure from various sources, and statements from several sailors who served with him aboard the Arlington.  

At this point, the Board notes that in the Joint Motion for Remand (JMR) in March 2011, which vacated a May 2010 Board decision that denied the Veteran's claim, it was argued, in essence, that the Board failed to address the credibility of several lay statements from servicemen who described seeing grey barrels with orange strips onboard the Arlington.  

Although in its May 2010 decision, the Board found this lay evidence to be unpersuasive, in light of the Order of the Court, the Board will once again address the probative value of the lay statements and the evidentiary weight to be assigned them.  Specifically, the JMR identified four servicemen who reported that they recalled seeing green and grey barrels, the latter with orange stripes, aboard the Arlington, and that some of the contents spilled or leaked out exposing many of the crew to the toxic substance.  

One individual, a Boswain Mate, stated that he was the supervisor of the hanger bay space and for all Aft Deck Force Spaces to the stern of the ship for the Third Division.  He asserted that approximately 24 pallets of grey and green barrels, each pallet containing 8 barrels, were loaded onto the ship in Japan and stored in his designated areas, and were off-loaded at Subic Bay.  The ship did not have any forklifts, so the barrels were loaded using forklifts from the port in Japan and were off-loaded using pallet jacks provided by the port at Subic Bay.  He said that all of the barrels were labeled as chemicals, and that three to four of the pallets contained grey barrels with orange strips and smelled like herbicides.  He said that he didn't inquire about the content the barrels and was not given any specific storage instructions.  

In a letter dated in July 2005, a Machinist Mate 2nd Class stated that grey barrels with orange stripes were stored in the hanger bay of the Arlington, and that he inspected the barrels when they were first brought aboard ship to see if they belonged to his department.  He said that all of the barrels were labeled as chemicals and were not part of the ship's inventory or materials that it would use, but that he never questioned the reason for the barrels because it was not his concern and did not affect his department.  He said that the pallets each contained four barrels, and that the contents smelled like herbicides.  

In a letter dated in April 2005, a Chief stated that he observed green barrels and grey barrels with orange stripes loaded onto the ship in Japan, and that they were stored in the hanger bay and other areas of the ship.  He said that each pallet contained four 55-gallon drums, and that some of the barrels were off-loaded onto a barge in Subic Bay and the rest were stored in the hanger bay.  

In a letter dated in July 2005, a seaman stated that "several barrels (120+) on pallets" were on-loaded in Subic Bay, that he personally secured the barrels in the hanger bay at the direction of aforementioned Boswain Mate, and that the barrels were off-loaded at Cam Rahn Bay.  

The evidentiary record also included letters from two other sailors (Miller and Kellerhals) who served aboard the Arlington with the Veteran.  However, neither sailor offered any specific information concerning the storage or transportation of the grey barrels with orange stripes.  

The Veteran also submitted statements concerning recent telephone conversations he had with two other sailors who served with him on the Arlington.  The Veteran reported that one of the sailor's (Paddock) was the ship's crane operator and that he recalled that he brought the green and grey barrels ashore.  The other conversation was with a sailor (Barnabee) who reported to the aforementioned Boswain Mate, and recalled seeing the grey barrels with orange strips while they were being transported from Subic Bay to Cam Rahn Bay.  

The most consistent point in all of the lay statements was that they recalled seeing grey barrels with orange stripes which leaked or spilled a substance that smelled like herbicides while serving aboard the Arlington.  As to the description of the barrels, the Board notes that this information is readily available to anyone with a library card or a computer.  However, in this case, it is apparent that the Veteran shared some of his information with at least one of his fellow sailors before he wrote his statement, since one of the statements (dated in July 2009) cites to another of the statements the Veteran submitted to support one of the facts asserted.  This raises questions as to the independence of the recollections being offered.  In any event, beyond the description of the color of the barrels, there are significant discrepancies in the statements which raise serious reservations as to the accuracy and reliability of the information offered.  

Specifically, the Veteran and at least two other sailors stated that the barrels were on-loaded in Japan (September/October 1967 timeframe) and off-loaded in Subic Bay.  However, two other sailors claimed that the barrels were taken aboard in Subic Bay and off-loaded in Cam Rahn Bay.  The Chief of the ship stated that some barrels were off loaded in Subic Bay and the rest were stored aboard ship.  At this point, it is significant to note that one of the sailors who claimed that the barrels were taken aboard in Subic Bay and off-loaded in Cam Rahn Bay, also asserted that he personally secured them to the hanger deck under the direction of Boswain Mate who provided a statement, when the barrels were loaded onto the ship.  However, the sailor's assertions are in stark contrast to the statement from Boswain Mate, who stated that the barrels were off-loaded in Subic Bay.  

As to the statement from the Chief who asserted that some of the barrels were stored aboard ship, the evidence of record showed that the USS Arlington was converted from a small aircraft carrier to a Communications Major Relay Ship and was sent to Vietnam to provide communications support off the coast of Vietnam.  As pointed out by the Veteran and noted in other reports of record, the ship's primary mission was monitoring and relaying radio communications.  While it is not unreasonable to assume that the Arlington may have occasionally transported materials out of necessity or convenience of the military, given the nature of its mission, there would have been no reason to store materials such as herbicides aboard the ship, particularly since the Arlington would never dock in Vietnam.  The fact that the Arlington did not have a fork lift of its own, further suggest that it was not intended to serve as a supply ship.  

Furthermore, while two of the sailors claimed that they inspected the barrels when they were unloaded, both stated that they did not inquire about the specific contents.  That begs the question, how does one inspect materials without inquiring as to the contents.  This is particularly troubling when it comes from a person who was in-charge of loading and unloading specific areas of the ship.  It may be assumed that the loading of materials on any ship is not a random act and requires due diligence in identifying the weight, size and contents of the materials to ensure that they are properly stored and the ship remains stable at sea.  To do this, one must review the ships manifest, which also ensures that the correct materials were being unloaded.  It would not be unreasonable, therefore, to expect someone who recalls supervising the loading of three to four pallets of 55 gallon drums with distinctive orange stripes to recall their actual content.  

Similarly, the other sailor who said that he inspected the barrels to determine if they belonged to his department, stated unequivocally that they were not part of the ship's inventory or materials.  The only rational explanation as to his knowledge of that fact would be that he that inquired as to what was in the barrels.  Yet, in both instances, neither sailor was able to identify the substance in the barrels.  

Lastly, the Board notes that the sailors who claimed to have inspected the barrels indicated that they also have health issues which they believe are related to exposure to herbicides.  Thus, both sailors have a clear bias.  

The Board does not dispute that barrels containing an unknown substance may have been stored and transported aboard the Arlington.  However, the Veteran has not presented any concrete evidence that the barrels contained Agent Orange or any other herbicide.  Because of the discrepancies in the statements provided to establish the content of these barrels, (regardless of the specific assertion the barrels had an orange stripe) the Board does not find the statements as to the barrels' contents to be credible.  

In this regard, the Board notes that in his first letter to VA in June 2005, the Veteran reported that he recalled seeing one sailor standing in the chow line leaning against one of the barrels when the lid came off.  He said that the sailor put his arm into the barrel to check the viscosity of the liquid, which he described as a "dark oily black/brown color" and smelled like a herbicide.  That someone of sound mind would insert his arm into an unknown substance to satisfy his curiosity as to its viscosity while waiting in a line to eat, is patently absurd.  

As already indicated, the Board does not find the Veteran's recollections or those of the other sailors to be persuasive, credible evidence that herbicides were transported aboard the USS Arlington.  The Board concludes the Veteran was not exposed to herbicides aboard ship.  

Concerning the Veteran's claim that he should be recognized as having served on a "brown water ship," VA's Compensation and Pension Service, has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the USS Arlington is not one of the vessels recognized as having conducted "brown water" operations in Vietnam.  The Arlington was over 680 feet long and had a draft of 28 feet.  Given the nature of its mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, there is no reason to believe that it would have operated in the rivers, delta areas, or inland waterways of Vietnam.  

Additionally, the Veteran's service off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption].  Instead, "service in the Republic of Vietnam" requires visitation [i.e. setting foot] in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2010).  

With respect to the contention that, due to his close proximity to the Vietnam coast, the Veteran was exposed to Agent Orange through the air or through his drinking water or food contaminated in Vietnam, he is, in essence, attempting to expand the statutory presumption to waters offshore Vietnam.  This matter has been finally settled by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97 (O.G.C. Prec.27-97).  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  

As in Haas, the Veteran in this case has supplemented his argument with studies that attempt to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the Veteran relies on a 2002 study conducted for the Australian Department of Veterans Affairs suggesting that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  The claimant, in Haas, relied on the exact same study.  Although the Federal Circuit passed no judgment on the validity of studies such as these, it did highlight the VA's rulemaking with respect to the Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . .  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . .  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  

Crucially, based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)].  

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies "bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  Id.  

Accordingly, the Board rejects the argument that alleged exposure to herbicides via wind or sea water off the coast of Vietnam should be presumed.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were actually physically present in the boundaries of the Republic of Vietnam at some point during service.  In this case, the Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his service connection claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the Board notes that the Veteran's service treatment records, including his separation examination in February 1970, were negative for any findings or diagnosis referable to diabetes mellitus.  Likewise, there are no indications of any symptoms or manifestations of a diabetes mellitus within the first year following his separation from service, nor does the Veteran so contend.  The evidentiary record does not indicate the specific date of onset of the Veteran's diabetes, although he testified that it was first diagnosed in 1995.  As the evidence does not show diabetes mellitus manifest to a compensable degree within one year of discharge from service or until some twenty-five years after service separation, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

As there is no credible medical evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's diabetes, and no evidence of any manifestations or symptoms attributable to diabetes during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  Accordingly, the appeal in this regard is denied.  

Secondary Service Connection

The Veteran does not claim, nor do the service treatment records show any signs or symptoms of a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, or plantar fasciitis, within one year of discharge from active military service.  Rather, the Veteran contends that all of these disabilities are due to or a consequence of his diabetes mellitus.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for diabetes mellitus has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused the claimed disabilities.  Therefore, with respect to the claims of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for diabetes mellitus, claimed as due to herbicide exposure is denied.  

Service connection for a respiratory disorder, coronary artery disease, hypertension, sleep apnea, chronic infections, poor circulation, Bell's palsy, Dupuytren's contractures of the right and left hand, peripheral neuropathy of the upper and lower extremities, cataracts, erectile dysfunction, skin disorder, and plantar fasciitis claimed as secondary to diabetes mellitus is denied.  


REMAND

Concerning the claim for an acquired psychiatric disorder, including PTSD, pursuant to the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  The Board interprets the JMR to require that the Veteran be afforded a VA psychiatric examination to determine whether he has a current psychiatric disorder, including PTSD which is related to his military service.  

On VA examination, the examiner should compare the Veteran's documented medical history in the service records, including his reserve service, to his reports of symptoms, and discuss the nature and course of any identified psychiatric disorder as applied to this particular Veteran, to arrive at a medically-supported conclusion as to the likely date of onset of the Veteran's current psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  For the purpose of determining the nature of the heavy seas endured by the Veteran's ship, and claimed as a PTSD stressor by him, the AMC should take appropriate steps to obtain copies of any records of the USS Arlington, (AGMR-2) for the month of March 1967, as would document the heavy seas (e.g. deck logs) and associate them with the claims file.  

2.  The Veteran should be given the opportunity to identify or submit any additional medical evidence relevant to his claims.  Any identified records, should be sought.  

3.  The Veteran should be afforded a VA examination to determine the etiology and, if feasible, date of onset of any identified psychiatric disorder.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder including PTSD, had its onset in service or is otherwise related to service.  

If PTSD is diagnosed, the examiner should clearly identify the specific event(s) which is considered stressors supporting the diagnosis, and fully explain why the stressor(s) is considered sufficient under DSM-IV.  

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should indicate whether that disorder was present in service or was initially manifested after service.  

The examiner should include a discussion of all relevant facts and provide a complete rationale with references to the specific relevant evidence of record for all conclusions reached and opinions expressed.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of one conclusion as it is to find another.  

4.  The Re-statement of the action requested in the Board's May 2010 Remand, with respect to the claim for service connection for bilateral defective hearing:  

The Veteran should be afforded a VA audiological evaluation to determine the nature and etiology of any identified hearing loss. The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report. All indicated tests and studies should be accomplished. If the Veteran is shown to have a hearing loss for VA purposes, the audiologist should provide an opinion as to whether it is at least as likely as not that it was caused by acoustic trauma in service. The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. If the examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5.  After the requested development has been completed, the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


